Name: Commission Regulation (EEC) No 1530/81 of 5 June 1981 amending Commission Regulations (EEC) No 3024/80, (EEC) No 3025/80 and (EEC) No 3027/80 opening several invitations to tender for the levy and/or refund for the export of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/26 Official Journal of the European Communities 6. 6 . 81 COMMISSION REGULATION (EEC) No 1530/81 of 5 June 1981 amending Commission Regulations (EEC) No 3024/80 , (EEC) No 3025/80 and (EEC) No 3027/80 opening several invitations to tender for the levy and/or refund for the export of the market in cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 (3) of Regulation (EEC) No 3024/80 shall read as follows : '3 . The invitation to tender shall relate to common wheat for export to Poland, Czechoslo ­ vakia, Hungary, Romania, Bulgaria, the German Democratic Republic and the Soviet Union.' 2. Article 1 (3) of Regulation (EEC) No 3025/80 shall read as follows : '3 . The invitation to tender shall relate to barley for export to Poland, Czechoslovakia, Hungary, Romania, Bulgaria, the German Democratic Republic and the Soviet Union.' 3 . Article 1 (3) of Regulation (EEC) No 3027/80 shall read as follows : '3 . The invitation to tender shall relate to rye for export to Poland, Czechoslovakia, Hungary, Zone lib and the Soviet Union.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 2747/75 of 29 October 1975 laying down general rules to be applied in the event of the cereals market being disturbed (3), as last amended by Regulation (EEC) No 2560/77 (4), and in particular Article 2 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (5), and in particular Article 5 thereof, Whereas by Commission Regulation (EEC) No 3024/80 of 24 November 1980 (6) an invitation to tender for the export of' common wheat to Poland, Czechoslovakia, Hungary, Romania, Bulgaria and the German Democratic Republic was opened ; whereas in view of the present situation the invitation to tender should include the Soviet Union in the opened destinations ; Whereas by Commission Regulation (EEC) No 3025/80 of 24 November 1980 (7) an invitation to tender for the export of barley to Poland, Czechoslo ­ vakia, Hungary, Romania, Bulgaria and the German Democratic Republic was opened ; whereas in view of the present situation the invitation to tender should include the Soviet Union in the opened destinations ; Whereas by Commission Regulation (EEC) No 3027/80 of 24 November 1980 (8) an invitation to tender for the export of rye to Poland, Czechoslovakia, Hungary and Zone lib was opened ; whereas in view of the present situation the invitation to tender should include the Soviet Union in the opened destinations ; Article 2 The title of the Annexes to Regulations (EEC) No 3024/80, (EEC) No 3025/80 and (EEC) No 3027/80 shall read as follows : (EEC) No 3024/80 : Weekly tender for the levy/refund for the export of common wheat to Poland, Czechoslovakia, Hungary, Romania, Bulgaria, the German Demo ­ cratic Republic and the Soviet Union'. ( ¢) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17. (EEC) No 3025/80 : P) OJ No L 281 , 1 . 11 . 1975, p . 82. (4) OJ No L 303, 28 . 11 . 1977, p . 1 . (5 ) OJ No L 281 , 1 . 11 . 1975, p . 78 . 'Weekly tender for the levy/refund for the exportof barley to Poland, Czechoslovakia, Hungary, Romania, Bulgaria, the German Democratic Republic and the Soviet Union'. (&lt;&gt;) OJ No L 317, 25 . 11 . 1980, p . 12. (7) OJ No L 317, 25. 11 . 1980, p . 15 . (8 OJ No L 317, 25 . 11 . 1980, p . 22. 6. 6 . 81 Official Journal of the European Communities No L 149/27 (EEC) No 3027/80 : Article 3 'Weekly tender for the levy/refund for the export of rye to Poland, Czechoslovakia, Hungary, Zone lib and the Soviet Union'. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1981 . For the Commission The President Gaston THORN